DETAILED ACTION
1. 	This office action is in reply to an application No. 16/175,245 filed on 10/30/2018.  Claims 1-17 are submitted/ presented for examination. Claims 1, 12 and 16 are independent. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.	The following claimed benefit is acknowledged: the instant application, filed on 10/30/2018 claims foreign priority to 17199424.7, filed 10/31/2017. The certified copy of this foreign priority has been received. 

Information Disclosure Statement
4.	The information disclosure statements (IDS), filed on 10/30/2018 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
5.	The drawings filed on October 30, 2018 are accepted. 
Specification
6.	The disclosure filed on October 30, 2018 is also accepted.
Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an authorization module configured to generate…”, “a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the specification is silent and does not squarely disclose such a structure and also fails to disclose any algorithm to perform the claimed function. Paragraphs 0039-0042 of applicant’s published disclosure provides the same language as the claim language without disclosing corresponding structure:
[0039] The telecommunication module 206 is suitable for establishing the connection between the mobile device 200 and the computer system 600, across which messages and other data can be sent. 
[0040] The terminal communication module 210 is suitable for establishing the connection between the mobile device 200 and the offline only terminal 102, across which messages and other data can be sent. 
[0041] The approval certificate generating module 208 is in communication with the terminal communication module 210 and is configured to generate an approval certificate, such as a transaction certificate or its equivalent under similar payment application specifications, for an offline transaction which can then be sent to the terminal 102 by the terminal communication module 210.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
9. 	 As to claims 16-17, recites elements such as “an authorization module configured to generate…”, “a telecommunication module configured to send”, “a terminal communication module configured to receive…” and “an approval certificate generating module configured to process” “telecommunication module configured to receive..” are limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. The written disclosure also fails to disclose any algorithm to perform the claimed function. Paragraphs 0039-0042 of applicant’s published disclosure provides the same language as the claim language without disclosing corresponding structure:

(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or
(c)	State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102

10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 (a) (1) that form the basis for the rejections under this section made in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-13 and 15-17 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Fan Jiang (herein after referred as Jiang) (US Publication No.  2015/0278795 A1) (Oct. 1, 2015) 

 	As per independent claim 1, Jiang discloses a method, at a mobile device [See figure 1, user device 110, see paragraph 0027 110 can be mobile device (for example, notebook computer, tablet computer, netbook computer, personal digital assistant (PDA), video game device, GPS locator device, cellular telephone, Smartphone, or other mobile device)], of interacting with an offline only terminal [See figure 1, Merchant device 120 meets the limitation of offline terminal as it shown on figure 1 the communication between the user device/110 and the Merchant device is without the network 140 or offline] [See paragraph 0048 and figure 2, block 210, In block 210, the user enables an application 115 on the user device 110 and/or indicates a desire to perform an offline financial transaction. In an example embodiment, the user enables the application 115 to allow the user device 110 to communicate with the account management system 130 and perform an offline payment transaction with the merchant device 120.]
the method comprising the steps of: 
generating an authorization request; sending the authorization request to a remote computer system via a telecommunications network; [See how the on paragraph 0048 and figure 2, block 210, the user device/mobile device generate an authorization request by communicating with the remote “account management system 130” that corresponds to the claim limitation “remote computer system” via a telecommunication network shown on figure 1, ref. 140 for receiving authorization response such as “up-to-data balance certificate, “In block 210, the user enables an application 115 on the user device 110 and/or indicates a desire to perform an offline financial transaction. In an example embodiment, the user enables the application 115 to allow the user device 110 to communicate with the account management system 130”];

receiving an authorization response from the remote computer system via a telecommunications network,[See paragraph 0049, figure 2, block 220, how the user mobile device gets authorization response such as “up-to-date balance certificate” from remote account management system,, via a network shown on figure 1, ref. 140, “In block 220, user device 110 receives an up-to-date balance certificate from the account management system 130. The method 220 for receiving the up-to-date balance certificate from the account management system 130”]
the authorization response comprising data for enabling generation of an approval certificate for an offline operation [See figure 2, ref. 220 and paragraph 0049, In block 220, user device 110 receives an up-to-date balance certificate from the account management system 130. The method 220 for receiving the up-to-date balance certificate from the account management system 130 is described in more detail hereinafter with reference to the methods described in FIG. 3 and See at least figure 6, ref. 640 and paragraph 0100, In block 640, the user device 110 retrieves the up-to-date balance certificate 113 signed by the account management system 130. In an example embodiment, the balance certificate 113 is retrieved at any time after the payment request is received from the merchant device 120. In an example embodiment, the user device 120 confirms the availability of funds for the offline payment transaction by cross-referencing the payment request amount with the amount of funds available for an offline payment transaction disclosed by the balance certificate 113. In another example embodiment, the user device 110 reviewed any rules or limitations placed on the amount of funds available for an offline payment transaction and determines if the payment transaction meets those rule and see paragraph 0031, The user device 110 signs the withdrawal record using an account certificate 112  and the merchant device verifies the record using an account certificate public key 112s to confirm the identity of the user device 110].
 receiving a request for the approval certificate for an offline operation from the offline only terminal [See figure 2, ref. 240 and figure 6, ref. 610 see how the mobile user device receive a payment request for up-to-date balance certificate from the offline merchant device/terminal] ; generating an approval certificate for an offline operation based on the data [See at least figure 6, ref. 640 and paragraph 0100, In block 640, the user device 110 retrieves the up-to-date balance certificate 113 signed by the account management system 130. In an example embodiment, the balance certificate 113 is retrieved at any time after the payment request is received from the merchant device 120. In an example embodiment, the user device 120 confirms the availability of funds for the offline payment transaction by cross-referencing the payment request amount with the amount of funds available for an offline payment transaction disclosed by the balance certificate 113. In another example embodiment, the user device 110 reviewed any rules or limitations placed on the amount of funds available for an offline payment transaction and determines if the payment transaction meets those rule and see paragraph 0031, The user device 110 signs the withdrawal record using an account certificate 112  and the merchant device verifies the record using an account certificate public key 112s to confirm the identity of the user device 110].and sending the approval certificate for an offline operation to the offline only terminal [See figure 6, ref. 650 and paragraph 0101, In block 650, the user device 110 transmits a response to the payment request to the merchant device 120. In an example embodiment, the response comprises the signed withdrawal record and the signed balance certificate 113. In an example embodiment, the response to the payment request is transmitted via the secure communication channel between the user device 110 and the merchant device 120]

As per dependent claim 2, Jiang discloses the apparatus/method as applied to claims above. Furthermore Jiang discloses the method/system wherein the data permits the generation of the approval certificate for an offline operation for a predetermined period of time [See at least paragraphs 0017 and 0031, The merchant device 120 verifies the balance certificate 113 using a balance certificate public key 113a to confirm the balance certificate 113a is not expired and to confirm the availability of the funds to complete the offline payment transaction and see paragraph 0017, The account management system accesses the user's account management system account and creates the balance certificate. In an example embodiment, the balance certificate is limited in time (for example, it expires after a predefined amount of time has passed), limited in the number of payment transactions it can be used in (for example, it expires after being used in an offline payment transaction), limited by the amount of funds available for a single offline payment transaction (for example, it can be used for an offline payment transaction under X dollars) and/or limited by a location (for example, it can be used for an offline payment transaction only at a restaurant or only at location Z).]

As per dependent claim 3, Jiang discloses the apparatus/method as applied to claims above. Furthermore Jiang discloses the method/system, wherein the data permits the generation of the approval certificate for an offline operation in relation to predetermined categories of operations [See at least paragraph 0017, the balance certificate is limited in time (for example, it expires after a predefined amount of time has passed), limited in the number of payment transactions it can be used in (for example, it expires after being used in an offline payment transaction), limited by the amount of funds available for a single offline payment transaction (for example, it can be used for an offline payment transaction under X dollars) and/or limited by a location (for example, it can be used for an offline payment transaction only at a restaurant or only at location Z). The account management system signs the balance certificate with a balance certificate private key and transmits the balance certificate to the user device] 


As per dependent claim 5, Jiang discloses the apparatus/method as applied to claims above. Furthermore Jiang discloses the method/system, wherein the data permits overriding of issuer action codes at the mobile device, wherein the step of generating the approval certificate for an offline operation comprises overriding issuer action codes at the mobile device so as to enable the approval certificate for an offline operation to be generated. [See at least figure 6, ref. 640 and paragraph 0100, In block 640, the user device 110 retrieves the up-to-date balance certificate 113 signed by the account management system 130. In an example embodiment, the balance certificate 113 is retrieved at any time after the payment request is received from the merchant device 120. In an example embodiment, the user device 120 confirms the availability of funds for the offline payment transaction by cross-referencing the payment request amount with the amount of funds available for an offline payment transaction disclosed by the balance certificate 113. In another example embodiment, the user device 110 reviewed any rules or limitations placed on the amount of funds available for an offline payment transaction and determines if the payment transaction meets those rule and see paragraph 0031, The user device 110 signs the withdrawal record using an account certificate 112  and the merchant device verifies the record using an account certificate public key 112s to confirm the identity of the user device 110].and sending the approval certificate for an offline operation to the offline only terminal [See figure 6, ref. 650 and paragraph 0101, In block 650, the user device 110 transmits a response to the payment request to the merchant device 120. In an example embodiment, the response comprises the signed withdrawal record and the signed balance certificate 113. In an example embodiment, the response to the payment request is transmitted via the secure communication channel between the user device 110 and the merchant device 120]

As per dependent claim 7, Jiang discloses the apparatus/method as applied to claims above. Furthermore Jiang discloses the method/system, wherein the data comprises a temporary RSA key and/or a temporary integrated circuit card public key certificate for generating the approval certificate for an offline operation, wherein the step of generating the approval certificate for an offline operation comprises generating the approval certificate for an offline operation using the temporary RSA key and/or the temporary integrated circuit card public key certificate. [See at least paragraph 0019-0020, the user device signs the withdrawal record with an account certificate private key and transmits the signed withdrawal record with the signed balance certificate to the merchant device. The merchant device verifies the signed withdrawal record using an account certificate public key to confirm the identity of the user device. The merchant device also verifies the signed balance certificate using a balance certificate public key to confirm the balance certificate is not expired and to confirm the availability of the funds to complete the offline payment transaction]

As per dependent claim 8, Jiang discloses the apparatus/method as applied to claims above. Furthermore Jiang discloses the method/system, wherein the step of generating an authorization request is performed before the request for the approval certificate for an offline operation is received [See how the on paragraph 0048 and figure 2, block 210, the user device/mobile device generate an authorization request by communicating with the remote “account management system 130” that corresponds to the claim limitation “remote computer system” via a telecommunication network shown on figure 1, ref. 140 for receiving authorization response such as “up-to-data balance certificate, “In block 210, the user enables an application 115 on the user device 110 and/or indicates a desire to perform an offline financial transaction. In an example embodiment, the user enables the application 115 to allow the user device 110 to communicate with the account management system 130”]

As per dependent claim 9, Jiang discloses the apparatus/method as applied to claims above. Furthermore Jiang discloses the method/system, wherein the step of generating an authorization request is performed after the step of receiving a request for the approval certificate for an offline operation from the offline only terminal [See at least figure 6]

As per dependent claim 10, Jiang discloses the apparatus/method as applied to claims above. Furthermore Jiang discloses the method/system, wherein the authorization request is generated based on the received request for the approval certificate for an offline operation [See figure 2, ref. 240 and figure 6, ref. 610 see how the mobile user device receive a payment request for up-to-date balance certificate from the offline merchant device/terminal and See at least figure 6, ref. 640 and paragraph 0100, In block 640, the user device 110 retrieves the up-to-date balance certificate 113 signed by the account management system 130. In an example embodiment, the balance certificate 113 is retrieved at any time after the payment request is received from the merchant device 120. In an example embodiment, the user device 120 confirms the availability of funds for the offline payment transaction by cross-referencing the payment request amount with the amount of funds available for an offline payment transaction disclosed by the balance certificate 113. In another example embodiment, the user device 110 reviewed any rules or limitations placed on the amount of funds available for an offline payment transaction and determines if the payment transaction meets those rule and see paragraph 0031, The user device 110 signs the withdrawal record using an account certificate 112  and the merchant device verifies the record using an account certificate public key 112s to confirm the identity of the user device]. 

As per dependent claim 11, Jiang discloses the apparatus/method as applied to claims above. Furthermore Jiang discloses the method/system, the mobile device remains connected to the offline only terminal while the steps of receiving a request for the approval certificate for an offline operation from the offline only terminal and sending the approval certificate for an offline operation to the offline only terminal are carried out. [See figure 2, ref. 240 and figure 6, ref. 610 see how the mobile user device receive a payment request for up-to-date balance certificate from the offline merchant device/terminal and See at least figure 6, ref. 640 and paragraph 0100, In block 640, the user device 110 retrieves the up-to-date balance certificate 113 signed by the account management system 130. In an example embodiment, the balance certificate 113 is retrieved at any time after the payment request is received from the merchant device 120. In an example embodiment, the user device 120 confirms the availability of funds for the offline payment transaction by cross-referencing the payment request amount with the amount of funds available for an offline payment transaction disclosed by the balance certificate 113. In another example embodiment, the user device 110 reviewed any rules or limitations placed on the amount of funds available for an offline payment transaction and determines if the payment transaction meets those rule and see paragraph 0031, The user device 110 signs the withdrawal record using an account certificate 112  and the merchant device verifies the record using an account certificate public key 112s to confirm the identity of the user device]. 


As per independent claim 12, Jiang discloses at a method, at a computer system [See figure 1] of enabling a mobile device [See figure 1, user device 110, see paragraph 0027 110 can be mobile device (for example, notebook computer, tablet computer, netbook computer, personal digital assistant (PDA), video game device, GPS locator device, cellular telephone, Smartphone, or other mobile device)], interaction with an offline only terminal,[See figure 1, Merchant device 120 meets the limitation of offline terminal as it shown on figure 1 the communication between the user device/110 and the Merchant device is without the network 140 or offline] [See paragraph 0048 and figure 2, block 210, In block 210, the user enables an application 115 on the user device 110 and/or indicates a desire to perform an offline financial transaction. In an example embodiment, the user enables the application 115 to allow the user device 110 to communicate with the account management system 130 and perform an offline payment transaction with the merchant device 120.] the method comprising the steps of: 
receiving an authorization request from a remote mobile device, via a telecommunications network [See how the on paragraph 0048 and figure 2, block 210, the user device/mobile device generate an authorization request by communicating with the remote “account management system 130” that corresponds to the claim limitation “remote computer system” via a telecommunication network shown on figure 1, ref. 140 for receiving authorization response such as “up-to-data balance certificate, “In block 210, the user enables an application 115 on the user device 110 and/or indicates a desire to perform an offline financial transaction. In an example embodiment, the user enables the application 115 to allow the user device 110 to communicate with the account management system 130”];
approving the authorization request; and sending an authorization response to the remote mobile device, via a telecommunications network [See paragraph 0049, figure 2, block 220, how the user mobile device gets authorization response such as “up-to-date balance certificate” from remote account management system,, via a network shown on figure 1, ref. 140, “In block 220, user device 110 receives an up-to-date balance certificate from the account management system 130. The method 220 for receiving the up-to-date balance certificate from the account management system 130”], the authorization response comprising data for enabling generation of an approval certificate for an offline operation [[See figure 2, ref. 220 and paragraph 0049, In block 220, user device 110 receives an up-to-date balance certificate from the account management system 130. The method 220 for receiving the up-to-date balance certificate from the account management system 130 is described in more detail hereinafter with reference to the methods described in FIG. 3 and See at least figure 6, ref. 640 and paragraph 0100, In block 640, the user device 110 retrieves the up-to-date balance certificate 113 signed by the account management system 130. In an example embodiment, the balance certificate 113 is retrieved at any time after the payment request is received from the merchant device 120. In an example embodiment, the user device 120 confirms the availability of funds for the offline payment transaction by cross-referencing the payment request amount with the amount of funds available for an offline payment transaction disclosed by the balance certificate 113. In another example embodiment, the user device 110 reviewed any rules or limitations placed on the amount of funds available for an offline payment transaction and determines if the payment transaction meets those rule and see paragraph 0031, The user device 110 signs the withdrawal record using an account certificate 112  and the merchant device verifies the record using an account certificate public key 112s to confirm the identity of the user device 110].

As per dependent claim 13, Jiang discloses the apparatus/method as applied to claims above. Furthermore Jiang discloses the method/system, wherein the data comprises a temporary RSA key and/or a temporary integrated circuit card public 
key certificate for generating the approval certificate for an offline operation.  [See at least paragraph 0019-0020, the user device signs the withdrawal record with an account certificate private key and transmits the signed withdrawal record with the signed balance certificate to the merchant device. The merchant device verifies the signed withdrawal record using an account certificate public key to confirm the identity of the user device. The merchant device also verifies the signed balance certificate using a balance certificate public key to confirm the balance certificate is not expired and to confirm the availability of the funds to complete the offline payment transaction]


As per dependent claim 15, Jiang discloses the apparatus/method as applied to claims above. Furthermore Jiang discloses the method/system, wherein the step of approving the authorization request comprises communicating with an issuer computer system in order to obtain approval. [See paragraph 0049, figure 2, block 220, how the user mobile device gets authorization response such as “up-to-date balance certificate” from remote account management system,, via a network shown on figure 1, ref. 140, “In block 220, user device 110 receives an up-to-date balance certificate from the account management system 130. The method 220 for receiving the up-to-date balance certificate from the account management system 130”]

As per independent claim 16, Independent claim 16 is rejected for same reason/rationale as that of the above independent claim 1 as both claims 1 and 16 are similar in scope. 

As per dependent claim 17, Jiang discloses the apparatus/method as applied to claims above. Furthermore Jiang discloses the method/system, computer system remote from the mobile device the computer system comprising: a computer system telecommunication module configured to receive an authorization request from a mobile device and to send an authorization response to the mobile device 
[See how the on paragraph 0048 and figure 2, block 210, the user device/mobile device generate an authorization request by communicating with the remote “account management system 130” that corresponds to the claim limitation “remote computer system” via a telecommunication network shown on figure 1, ref. 140 for receiving authorization response such as “up-to-data balance certificate, “In block 210, the user enables an application 115 on the user device 110 and/or indicates a desire to perform an offline financial transaction. In an example embodiment, the user enables the application 115 to allow the user device 110 to communicate with the account management system 130”] comprising data for enabling generation of an approval certificate for an offline operation [See figure 2, ref. 220 and paragraph 0049, In block 220, user device 110 receives an up-to-date balance certificate from the account management system 130. The method 220 for receiving the up-to-date balance certificate from the account management system 130 is described in more detail hereinafter with reference to the methods described in FIG. 3 and See at least figure 6, ref. 640 and paragraph 0100, In block 640, the user device 110 retrieves the up-to-date balance certificate 113 signed by the account management system 130. In an example embodiment, the balance certificate 113 is retrieved at any time after the payment request is received from the merchant device 120. In an example embodiment, the user device 120 confirms the availability of funds for the offline payment transaction by cross-referencing the payment request amount with the amount of funds available for an offline payment transaction disclosed by the balance certificate 113. In another example embodiment, the user device 110 reviewed any rules or limitations placed on the amount of funds available for an offline payment transaction and determines if the payment transaction meets those rule and see paragraph 0031, The user device 110 signs the withdrawal record using an account certificate 112  and the merchant device verifies the record using an account certificate public key 112s to confirm the identity of the user device 110]; and an authorization request approving module for approving, or obtaining approval of, the authorization request [See at least figure 6] 


Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

14.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner’s note: text in bold corresponds to the claimed limitations; text in italics underlined or not underlined correspond to the cited prior art reference (i.e., verbatim, and/or examiner’s clarification. Meaning, text after a limitation in brackets [ ] corresponds to examiner’s mapping (including further explanation and/or comments) and/or prior art reference citations. Furthermore text in brackets [ ] points out explanation how the claim limitation is taught or explicitly taught by the reference being cited for that particular limitation or part of the limitation]

15.	Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fan Jiang (herein after referred as Jiang) (US Publication No.  2015/0278795 A1) (Oct. 1, 2015) in Robert B. Polt (herein after referred as Polt) (US Publication No. 2013/0030945 A1)

	As per dependent claim 4, Jiang discloses a method, at a mobile device [See figure 1, user device 110, see paragraph 0027 110 can be mobile device (for example, notebook computer, tablet computer, netbook computer, personal digital assistant (PDA), video game device, GPS locator device, cellular telephone, Smartphone, or other mobile device)], of interacting with an offline only terminal [See figure 1, Merchant device 120 meets the limitation of offline terminal as it shown on figure 1 the communication between the user device/110 and the Merchant device is without the network 140 or offline] [See paragraph 0048 and figure 2, block 210, In block 210, the user enables an application 115 on the user device 110 and/or indicates a desire to perform an offline financial transaction. In an example embodiment, the user enables the application 115 to allow the user device 110 to communicate with the account management system 130 and perform an offline payment transaction with the merchant device 120.]
the method comprising the steps of: 
generating an authorization request; sending the authorization request to a remote computer system via a telecommunications network; [See how the on paragraph 0048 and figure 2, block 210, the user device/mobile device generate an authorization request by communicating with the remote “account management system 130” that corresponds to the claim limitation “remote computer system” via a telecommunication network shown on figure 1, ref. 140 for receiving authorization response such as “up-to-data balance certificate, “In block 210, the user enables an application 115 on the user device 110 and/or indicates a desire to perform an offline financial transaction. In an example embodiment, the user enables the application 115 to allow the user device 110 to communicate with the account management system 130”];

receiving an authorization response from the remote computer system via a telecommunications network,[See paragraph 0049, figure 2, block 220, how the user mobile device gets authorization response such as “up-to-date balance certificate” from remote account management system,, via a network shown on figure 1, ref. 140, “In block 220, user device 110 receives an up-to-date balance certificate from the account management system 130. The method 220 for receiving the up-to-date balance certificate from the account management system 130”]
	the authorization response comprising data for enabling generation of an approval certificate for an offline operation [See figure 2, ref. 220 and paragraph 0049, In block 220, user device 110 receives an up-to-date balance certificate from the account management system 130. The method 220 for receiving the up-to-date balance certificate from the account management system 130 is described in more detail hereinafter with reference to the methods described in FIG. 3 and See at least figure 6, ref. 640 and paragraph 0100, In block 640, the user device 110 retrieves the up-to-date balance certificate 113 signed by the account management system 130. In an example embodiment, the balance certificate 113 is retrieved at any time after the payment request is received from the merchant device 120. In an example embodiment, the user device 120 confirms the availability of funds for the offline payment transaction by cross-referencing the payment request amount with the amount of funds available for an offline payment transaction disclosed by the balance certificate 113. In another example embodiment, the user device 110 reviewed any rules or limitations placed on the amount of funds available for an offline payment transaction and determines if the payment transaction meets those rule and see paragraph 0031, The user device 110 signs the withdrawal record using an account certificate 112  and the merchant device verifies the record using an account certificate public key 112s to confirm the identity of the user device 110].
	Furthermore Jiang discloses the apparatus/method as applied to claims above. Furthermore Jiang discloses the method/system, wherein the data permits the generation of the approval certificate for an offline operation in relation to a predetermined number of operations. [See at least paragraph 0017, the number of transaction is determined based different facts such as on the amount of fund available. See at least paragraph 0017, the balance certificate is limited in time (for example, it expires after a predefined amount of time has passed), limited in the number of payment transactions it can be used in (for example, it expires after being used in an offline payment transaction), limited by the amount of funds available for a single offline payment transaction (for example, it can be used for an offline payment transaction under X dollars) and/or limited by a location (for example, it can be used for an offline payment transaction only at a restaurant or only at location Z). The account management system signs the balance certificate with a balance certificate private key and transmits the balance certificate to the user device] 

Jiang doesn’t explicitly disclose the following highlighted claim limitation: the approval certificate in relation to the predetermined maximum number of operations.
However Polt on at least claim 27 discloses the following that meets the above claim limitation. 
….execution of the instructions perform further operations comprising automatically charging a credit card account at least part of the gift certificate value after the redemption process is completed up to a maximum amount specified by the gift giver.[See at least claim 27]

Jiang and Polt are in the same field of endeavor directed to online transactions and operations within a computing system.
maximum number of operations” as taught by Polt because this would enhance the security of the system by conducting online transaction and facilitating gifting online using a certificate by ensuring the redeemed gifts are delivered to a correct location while the gift giver doesn’t need to know the recipient’s exact delivery information [See Polt at least the abstract]

16.	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fan 	 (herein after referred as Jiang) (US Publication No.  2015/0278795 A1) (Oct. 1, 2015) in view of David M. Durham (herein after referred as Durham) (US Publication No. 2017/0171194 A1)

As per dependent claim 6, Jiang discloses a method, at a mobile device [See figure 1, user device 110, see paragraph 0027 110 can be mobile device (for example, notebook computer, tablet computer, netbook computer, personal digital assistant (PDA), video game device, GPS locator device, cellular telephone, Smartphone, or other mobile device)], of interacting with an offline only terminal [See figure 1, Merchant device 120 meets the limitation of offline terminal as it shown on figure 1 the communication between the user device/110 and the Merchant device is without the network 140 or offline] [See paragraph 0048 and figure 2, block 210, In block 210, the user enables an application 115 on the user device 110 and/or indicates a desire to perform an offline financial transaction. In an example embodiment, the user enables the application 115 to allow the user device 110 to communicate with the account management system 130 and perform an offline payment transaction with the merchant device 120.]
the method comprising the steps of: 
generating an authorization request; sending the authorization request to a remote computer system via a telecommunications network; [See how the on paragraph 0048 and figure 2, block 210, the user device/mobile device generate an authorization request by communicating with the remote “account management system 130” that corresponds to the claim limitation “remote computer system” via a telecommunication network shown on figure 1, ref. 140 for receiving authorization response such as “up-to-data balance certificate, “In block 210, the user enables an application 115 on the user device 110 and/or indicates a desire to perform an offline financial transaction. In an example embodiment, the user enables the application 115 to allow the user device 110 to communicate with the account management system 130”];

receiving an authorization response from the remote computer system via a telecommunications network,[See paragraph 0049, figure 2, block 220, how the user mobile device gets authorization response such as “up-to-date balance certificate” from remote account management system,, via a network shown on figure 1, ref. 140, “In block 220, user device 110 receives an up-to-date balance certificate from the account management system 130. The method 220 for receiving the up-to-date balance certificate from the account management system 130”]
the authorization response comprising data for enabling generation of an approval certificate for an offline operation [See figure 2, ref. 220 and paragraph 0049, In block 220, user device 110 receives an up-to-date balance certificate from the account management system 130. The method 220 for receiving the up-to-date balance certificate from the account management system 130 is described in more detail hereinafter with reference to the methods described in FIG. 3 and See at least figure 6, ref. 640 and paragraph 0100, In block 640, the user device 110 retrieves the up-to-date balance certificate 113 signed by the account management system 130. In an example embodiment, the balance certificate 113 is retrieved at any time after the payment request is received from the merchant device 120. In an example embodiment, the user device 120 confirms the availability of funds for the offline payment transaction by cross-referencing the payment request amount with the amount of funds available for an offline payment transaction disclosed by the balance certificate 113. In another example embodiment, the user device 110 reviewed any rules or limitations placed on the amount of funds available for an offline payment transaction and determines if the payment transaction meets those rule and see paragraph 0031, The user device 110 signs the withdrawal record using an account certificate 112  and the merchant device verifies the record using an account certificate public key 112s to confirm the identity of the user device 110].
receiving a request for the approval certificate for an offline operation from the offline only terminal [See figure 2, ref. 240 and figure 6, ref. 610 see how the mobile user device receive a payment request for up-to-date balance certificate from the offline merchant device/terminal] ; generating an approval certificate for an offline operation based on the data [See at least figure 6, ref. 640 and paragraph 0100, In block 640, the user device 110 retrieves the up-to-date balance certificate 113 signed by the account management system 130. In an example embodiment, the balance certificate 113 is retrieved at any time after the payment request is received from the merchant device 120. In an example embodiment, the user device 120 confirms the availability of funds for the offline payment transaction by cross-referencing the payment request amount with the amount of funds available for an offline payment transaction disclosed by the balance certificate 113. In another example embodiment, the user device 110 reviewed any rules or limitations placed on the amount of funds available for an offline payment transaction and determines if the payment transaction meets those rule and see paragraph 0031, The user device 110 signs the withdrawal record using an account certificate 112  and the merchant device verifies the record using an account certificate public key 112s to confirm the identity of the user device 110].and sending the approval certificate for an offline operation to the offline only terminal [See figure 6, ref. 650 and paragraph 0101, In block 650, the user device 110 transmits a response to the payment request to the merchant device 120. In an example embodiment, the response comprises the signed withdrawal record and the signed balance certificate 113. In an example embodiment, the response to the payment request is transmitted via the secure communication channel between the user device 110 and the merchant device 120]


Jiang doesn’t explicitly disclose the limitation data permits counters and/or accumulators of the mobile device to be overwritten. 
However Durham on paragraph 0036 and 0071 discloses the following that meets the above claim limitation. 
The sequence of instructions written to the instruction lines 170 may include a pattern or format that indicates to the ICE 128 that this memory location is special (e.g., indicating that this memory location is correctly configured for secure device accesses). In one example, the instruction line simply includes metadata for a counter value. On a device DMA, the Device ID associated with the DMA transaction may then select/derive a key, and the counter value may be used to modify the encrypted data. The modified encrypted data then may overwrite the counter value at that same memory location with the encrypted DMA data.

Jiang and Durham are in the same field of endeavor directed to cryptographic operations within a computing system.
It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention, to implement in the system of Jiang a mechanism to use the feature such as “permits counters and/or accumulators of the mobile device to be overwritten ” as taught by Durham because this would enhance the security of the system by protecting operations that are conducted by a device to and from memory are cryptographically secure, such that memory operations are untampered with and unusable by unintended parties. [See Durham at least 0002]

As per dependent claim 14, dependent claim 14 is rejected for same reason/rationale as that of the above dependent claim 6 as both claims 6 and 14 are similar in scope. 
Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A. 	US Publication No. 2018/0276666 A1 to Haldenby discloses secure offline approval of initiated data exchange wherein a terminal device may establish communications with a client device across a direct channel of communication, and may 
B. 	US Publication No. 2011/0252240 A1 to Freedman discloses methods and apparatuses that enroll a wireless device into an enterprise service with a management server addressed in a management profile are described. The enrollment may grant a control of configurations of the wireless device to the management server via the management profile. In response to receiving a notification from the management server, a trust of the notification may be verified against the management profile. If the trust is verified, a network session may be established with the management server. The network session may be secured via a certificate in the management profile. Management operations may be performed for management commands received over the secure network session to manage the configurations transparently to a user of the wireless device according to the control. 
C. US Publication No. 2016/0149918 A1 to Chai discloses a method wherein a first security information interaction terminal executes a security information interaction procedure based on a direct data communication with a second security information interaction terminal in the form of near field communication so as to realize the transfer of electronic resources. The security information interaction method disclosed by the 
D. See other cited prior arts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMSON B LEMMA whose telephone number is 571-272-3806.  The examiner can normally be reached on M-F 8am-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaw Yin Chen can be reached on to 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMSON B LEMMA/Primary Examiner, Art Unit 2498